[Cite as State v. Hayden, 2022-Ohio-3933.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                              :   APPEAL NO. C-210352
                                                 TRIAL NO. B-2003803
         Plaintiff-Appellee,                 :

   VS.                                       :      O P I N I O N.

 LOGAN HAYDEN,                               :

       Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 4, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Arenstein & Gallagher, and Elizabeth Conkin, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}    Defendant-appellant Logan Hayden appeals his convictions for

multiple offenses including drug trafficking, drug possession, and having weapons

while under disability. He additionally appeals the indefinite sentences the court

imposed under the Reagan Tokes Law for the two most serious offenses.          Hayden

argues that the trial court erroneously denied his motion to suppress the evidence, his

convictions were not supported by the evidence, and the Reagan Tokes Law is

unconstitutional. For the following reasons, we affirm.

                      I. Background Facts and Procedure

       {¶2}    In 2020, Hayden was on community control as a sanction for a drug-

trafficking offense. His community-control sanctions involved local incarceration at

the River City Correctional Center and, upon his release from River City, intensive

supervision through Hamilton County’s Adult Probation Department and Electronic

Monitoring Unit (“EMU”), which we refer to as probation.

       {¶3}    Hayden was successfully discharged from River City and placed on

probation on July 17, 2020. Billy Scott, a supervisor at River City whom Hayden had

met while incarcerated, allowed Hayden to reside in his home and to use his white

2011 Chevy Malibu during his stay.

       {¶4}    Hayden signed forms when he was placed on probation. These forms

contained his acknowledgement of, and agreement to, certain rules and conditions of

probation, including subjection to certain warrantless searches, wearing an electric

monitoring device (“EMD”) with a Global Positioning System (“GPS”) on his ankle,

obeying all laws, and staying inside his residence except for limited times and for

limited activities.


                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS




        {¶5}    After Hayden moved into Scott’s home, Hayden’s probation officers

closely monitored Hayden’s movements by using GPS mapping technology and by

observing him driving the Malibu. The probation officers noticed that Hayden was not

abiding by his restricted schedule and had been present for short periods of time in

multiple parks and gas stations around the city on the same day, often in the early

morning hours, a pattern consistent with drug trafficking. Based on this information,

the probation officers decided to visit Hayden’s residence on July 31, 2020, to ensure

Hayden was complying with the conditions of his probation.

        {¶6}    Just before the visit, the probation officers noticed that Hayden had

again left his residence at a restricted time. When they arrived at the residence,

however, Hayden was observed on the street outside the home sitting in the driver’s

seat of the Malibu with the engine still running. The probation officers asked Hayden

to turn off the car and accompany them into the home. Inside the home, the probation

officers searched Hayden’s bedroom area but found no contraband.

        {¶7}    Scott was in the home at the time getting ready to leave for work. The

probation officers saw Hayden give Scott the keys to the Malibu and whisper into

Scott’s ear. One of the probation officers told Scott that he intended to search the

Malibu. Scott handed the probation officer the keys and gave the probation officer

express consent to search the Malibu. Scott also informed the probation officer that

he had not driven the car that day and that no one else ever drove the car.

        {¶8}    The probation officers discovered contraband in the Malibu.

Specifically, they found a bag placed in the driver’s side door pocket containing 17.587

grams    of    methamphetamine,     a   digital   scale   with   heroin,   fentanyl,   and

methamphetamine residue, two different morphine pills, and a baggie containing

                                            3
                   OHIO FIRST DISTRICT COURT OF APPEALS




3.133 grams of a mixture of heroin, cocaine, fentanyl, and xylazine, and a bag in the

trunk of the car containing a loaded semiautomatic pistol. The probation officers also

found in the back seat paperwork such as mail addressed to Hayden. The probation

officers then arrested Hayden.

       {¶9}   A Cincinnati police officer called to the scene searched Hayden’s person

and found currency in mixed bills totaling $1000. That officer subsequently obtained

a ballistics report demonstrating that the handgun found in the trunk of the Malibu

was operable and was a “positive match” for the weapon used in a shooting on July 29,

2020, around midnight. The police further linked Hayden to the July 29 shooting

because Hayden’s GPS mapping location at the time of the shooting placed him at the

scene, and a surveillance video of the shooting indicated that the shots were fired out

of a car resembling the Malibu.

       {¶10} The state indicted Hayden for 11 counts of various drug and firearm-

related offenses. Hayden filed a motion to suppress all the evidence recovered from

his person and from the Malibu.

       {¶11} In his motion, Hayden acknowledged that as a condition of his

probation he had consented to a warrantless search of both his residence and the car,

if probation officers had reasonable grounds to believe that he was not abiding by the

law or otherwise was not compliant with the conditions of his probation. Contending

his consent was exceeded because the officers lacked the requisite reasonable grounds,

Hayden argued his Fourth Amendment Rights were violated and all evidence from the

home visit had to be suppressed as “fruit of the poisonous tree.”

       {¶12} The state argued that the probation officers’ actions were within the

scope of Hayden’s consent to warrantless searches because they had the requisite

                                          4
                      OHIO FIRST DISTRICT COURT OF APPEALS




reasonable grounds, and the probation officers had obtained separate consent from

Scott that justified the search of the Malibu.

          {¶13} After an evidentiary hearing, the trial court agreed with the state and

overruled the motion. The case proceeded to a bench trial and Hayden was found

guilty of all offenses. Before sentencing, Hayden requested to be sentenced under the

former, definite sentencing scheme for all his offenses, arguing that the newly enacted

Reagan Tokes Law, which applied to the first- and second-degree-felony offenses, was

unconstitutional. The trial court rejected Hayden’s constitutional challenge and

imposed an indefinite sentence for the most serious offenses and a definite sentence

for the remaining offenses, with an aggregate sentence of nine to 11 years in prison.

Hayden now appeals that judgment.

                                       II. Analysis

                                A. Motion to Suppress

          {¶14} In his first two assignments of error, Hayden argues the trial court erred

by overruling his motion to suppress the drugs, money, handgun, and other

contraband found in the Malibu and on his person at the conclusion of the probation

officers’ home visit. Hayden maintains that the actions of the probation officers were

constitutionally unreasonable and resulted in a violation of his Fourth Amendment

rights.

          {¶15} Appellate review of a motion to suppress presents a mixed question of

law and fact. We must accept the trial court’s findings of fact as true if competent,

credible evidence supports them. But we must independently determine whether the

facts satisfy the applicable legal standard. State v. Burnside, 100 Ohio St.3d 152,


                                             5
                    OHIO FIRST DISTRICT COURT OF APPEALS




2003-Ohio-5372, 797 N.E.2d 71, ¶ 8, cited in State v. Richardson, 1st Dist. Hamilton

No. C-200187, 2021-Ohio-2751, ¶ 13.

       {¶16} The Fourth Amendment secures the right to be free from an

unreasonable search or seizure and requires a warrant to be particular and supported

by probable cause. Evidence derived from a search or seizure that violates the Fourth

Amendment is subject to exclusion at trial. Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct.

1684, 6 L.Ed.2d 1081 (1961).

       {¶17} An exception to the warrant requirement is consent. See Richardson at

¶ 20. Generally, consent is valid if it is given freely and voluntarily, under the totality

of the circumstances. Id. at ¶ 21, citing Schneckloth v. Bustamonte, 412 U.S. 218, 222,

93 S. Ct. 2041, 36 L.Ed.2d 854 (1973); State v. Smith, 1st Dist. Hamilton No. C-061032,

2007-Ohio-3786, ¶ 13.

       {¶18} A probationer may validly consent to warrantless searches and seizures,

even random searches and seizures, as a condition of probation.              See State v.

Campbell, Slip Opinion No. 2022-Ohio-3226, ¶ 12.

       {¶19} Here, Hayden acknowledged in his motion to suppress that he had

consented to certain warrantless searches and seizures by his probation officer as a

condition of probation. He conceded that based on his consent to the probation

conditions, the challenged actions of the probation officers were constitutionally

reasonable if the probation officers had reasonable grounds to believe that he was

violating the law or the terms of his probation.

       {¶20} At the hearing on the motion, Hayden’s probation officers testified that

they were monitoring Hayden electronically as part of a probation condition for his

prior drug trafficking conviction. Further, Hayden’s probation conditions allowed him

                                            6
                    OHIO FIRST DISTRICT COURT OF APPEALS




to leave his residence solely at specific times and for specific purposes, such as looking

for a job. The officers testified that GPS location data showed Hayden’s location

outside the home he shared with Scott beyond those restricted times and under

circumstances indicating a disallowed purpose.

       {¶21} This evidence established that Hayden was repeatedly outside his

residence in violation of the terms of probation and had engaged in a pattern of making

short stops at gas stations and parks at odd hours, circumstances indicative of drug

trafficking.   Thus, before the probation officers began the home visit, they had

reasonable grounds as contemplated by Hayden’s consent-to-search agreement.

       {¶22} This evidence also established that when the probation officers were in

the home to search Hayden’s bedroom, the officers observed Hayden whisper

something into Scott’s ear as he gave Scott the keys to the Malibu.             Hayden’s

surreptitious actions served to further fuel the probation officers’ reasonable

suspicions. One of the probation officers then obtained consent from Scott to search

the Malibu. The testimony concerning Scott’s consent was uncontroverted at the

suppression hearing.

       {¶23} Thus, we hold the trial court properly overruled Hayden’s motion to

suppress, because the record of the proceedings at the hearing on the motion to

suppress contains competent and credible evidence of consent.

       {¶24} For the first time, Hayden argues the evidence should be suppressed

because the state failed to demonstrate at the suppression hearing that the sentencing

court in Hayden’s prior case had complied with the notification provision of R.C.

2951.02(A).



                                            7
                   OHIO FIRST DISTRICT COURT OF APPEALS




       {¶25} Generally, R.C. 2951.02(A) affords probation officers statutory

authority to perform warrantless searches of probationers and their effects so long as

the probation officers have reasonable grounds. The statute also contains a provision

directing the court that sentences a felony offender to a nonresidential community-

control sanction, such as intensive probation supervision or electronic monitoring, to

notify the probationer that he or she will be subjected to the reasonable-grounds

searches authorized by R.C. 2951.02(A).

       {¶26} In this case, the state presented as evidence at the suppression hearing

the probation department and electronic monitoring unit forms Hayden signed as a

condition of probation in the prior case, but the state did not present evidence

demonstrating the sentencing court had complied with R.C. 2951.02(A)’s notification

provision.   For this reason, Hayden contends the probation officers lacked the

authority to search his residence and the Malibu and that all the evidence must be

suppressed as a result. We are not persuaded.

       {¶27} First, this argument is contrary to Hayden’s position in the trial court

and cannot be raised now. See State v. Curry, 1st Dist. Hamilton No. C-210274, 2022-

Ohio-627, ¶ 15. Hayden conceded that the only issue with respect to his motion was

the constitutionality of the search, and that inquiry was limited to whether the

probation officers had reasonable grounds to believe that Hayden was violating the

law or the terms of his probation.

       {¶28} Further, Hayden does not cite any authority supporting his argument

that the exclusionary rule applies to statutory violations. The Ohio Supreme Court

recently reviewed this issue with respect to R.C. 2951.02(A) in Campbell. That case

involved a random search of a probationer that was constitutionally reasonable due to

                                          8
                    OHIO FIRST DISTRICT COURT OF APPEALS




the probationer’s consent to random searches, but that exceeded the scope of the

probation officer’s authority conferred by R.C. 2051.02(A) because it was not based on

“reasonable grounds.” See Campbell, Slip Opinion No. 2022-Ohio-3626.

       {¶29} When rejecting a claim that the fruits of that unauthorized random

search should be suppressed, the Campbell court explained that the Fourth

Amendment’s exclusionary rule does not apply when there has been no constitutional

violation, and R.C. 2951.02(A) did not contain a legislative mandate to impose an

exclusionary remedy for a violation of the statute’s reasonable-grounds requirement.

Id. at ¶ 21-23.

       {¶30} Here, Hayden makes no argument that R.C. 2951.02(A) contains an

exclusionary remedy for a violation of the notice provision in the statute, and the

statute plainly reveals no mandate. Thus, to the extent that Hayden preserved this

issue for purposes of appeal, he has not demonstrated meritorious grounds for

suppression of the evidence.

       {¶31} Consequently, we conclude that the trial court properly overruled

Hayden’s motion to suppress.       Accordingly, we overrule the first and second

assignments of error.

                  B. Sufficiency and Weight of the Evidence

       {¶32} We next address Hayden’s fourth and fifth assignments of error. He

argues that his convictions were not supported by sufficient evidence and were against

the manifest weight of the evidence.

       {¶33} The contested issue at trial involved whether the state could sufficiently

tie Hayden to the drugs and handgun recovered in the Malibu. The state presented

the testimony of the probation officers who recovered the contraband from the Malibu
                                          9
                   OHIO FIRST DISTRICT COURT OF APPEALS




and testimony of the police officer who recovered the large sum of cash on Hayden’s

person. The state additionally presented GPS evidence of Hayden’s locations and

video surveillance evidence of a nearby shooting and ballistics evidence from the

shooting that tied the handgun to Hayden.

       {¶34} Scott also testified for the state. Scott said that he had no connection to

the drugs and handgun found in his Malibu. He explained that he had worked as a

supervisor at River City and sometimes allowed those incarcerated there to stay with

him upon release. He met Hayden this way and allowed Hayden to stay with him and

to drive his car because Hayden told him he was out of options. Scott further testified

that Hayden had driven the Malibu almost exclusively during the short time he lived

with him and that he was unaware of another car that Hayden had access to. Finally,

Scott testified that when the probation officers searched his home on July 31, 2020,

Hayden had whispered in his ear, “Don’t let them search the car.”

       {¶35} Scott’s testimony was consistent with the other evidence at trial

implicating Hayden. The probation officers recalled that Hayden had whispered

something in Scott’s ear when he gave Scott the keys to the Malibu. Further, the GPS

data demonstrated that Hayden had engaged in a pattern of activity consistent with

drug trafficking prior to the home visit, and that Hayden was at the scene of the

shooting tied to a white sedan like the Malibu and the handgun recovered in the

Malibu.

       {¶36} As part of the investigation, law enforcement did not find contraband in

Hayden’s bedroom, nor did the officers search the rest of the home occupied by Scott

and Hayden. But the police located inside the Malibu all the contraband needed for



                                          10
                    OHIO FIRST DISTRICT COURT OF APPEALS




drug trafficking except for the money.      Importantly, that money was found on

Hayden’s person.

       {¶37} Considering this evidence, we conclude that Hayden’s convictions were

supported by sufficient evidence and were not against the manifest weight of the

evidence. See State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two

of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 318-319, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979); State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997). The weight to be given the evidence and the credibility of the witnesses are

primarily for the trier of fact. See State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212

(1967), paragraph one of the syllabus. Accordingly, we overrule the fourth and fifth

assignments of error.

                 C. Constitutionality of Reagan Tokes Law

       {¶38} In his third assignment of error, Hayden presents several arguments as

to why the Reagan Tokes Law on its face violates the United States and Ohio

Constitutions. Specifically, he maintains that the Reagan Tokes Law violates the

separation-of-powers doctrine and due-process provisions. Hayden’s challenge is ripe

for review in his direct appeal of his indefinite sentence. See State v. Maddox, Slip

Opinion No. 2022-Ohio-764, ¶ 11 and 21.

       {¶39} This court addressed a similar challenge to the Reagan Tokes Law in

State v. Guyton, 1st Dist. Hamilton No. C-190657, 2022-Ohio-2962. In Guyton, we

determined that the Reagan Tokes Law was constitutional on its face, rejecting a claim

that the indefinite sentencing scheme violates the separation-of-powers doctrine,

substantive- and procedural-due-process provisions, and the Equal Protection Clauses



                                          11
                     OHIO FIRST DISTRICT COURT OF APPEALS




of the federal and state constitutions. Based on our holding in Guyton, we overrule

Hayden’s third assignment of error.

                                    III. Conclusion

         {¶40} Considering the foregoing analysis, we affirm the judgment of the trial

court.

                                                                     Judgment affirmed.

MYERS, P.J., and ZAYAS, J., concur.



Please note:

         The court has recorded its entry on the date of the release of this opinion.




                                            12